Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1 – 18 in the reply filed on 28 July 2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 209.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
[0030], [0031], [0032]’s static mixer should reference Figure 2 and not Figure 1 as the static mixer is more comprehensively illustrated in Figure 2.
Page 7: “second coolant flow” may be more accurately clarified as “second return coolant flow”
Page 13: “mixing chamber 224” is a typo and should be “second flow aperture 224”  
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  “plurality of” may be better clarified as “plurality of baffles”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright et al. (U.S. Patent No. 6,544,028 B2 hereinafter Wright).

Regarding Claim 1, Wright teaches an interchangeable mixing element (figure 2: mixer assembly 10) for a static mixer (intended use: for a static mixer is considered intended use), comprising: a mount tortuous path and couples inlet 60 to outlet 62) to intermix a first fluid flow and a second fluid received at the inlet of the mixing element into an intermixed fluid flow issued from the outlet of the mixing element (intended use: the preceding claim language, starting with to intermix a first fluid, is considered intended use; mixer assembly 10 is fully capable of mixing multiple fluid streams).  

Regarding Claim 2, Wright teaches the mixing element (figure 2: mixer assembly 10) as recited in claim 1, wherein the mount portion (figure 2: top flange of mixer insert 18) has a fastener pattern (figure 3: pattern that accepts fasteners 30a and 30b) to fix the mixing element to a manifold body (figure 2: manifold 12) of the static mixer (intended use: static mixer is considered intended use).  

Regarding Claim 3, Wright teaches the mixing element (figure 2: mixer assembly 10) as recited in claim 1, further comprising a seal member arranged between the mount portion and the insert portion (figure 2: seal 40 is between the mount portion and the insert portion), the seal member extending about the insert portion of the mixing element (figure 2: seal 40 extends all the way around the insert portion).  

Claim 4, Wright teaches the mixing element (figure 2: mixer assembly 10) as recited in claim 1, wherein the insert portion (figure 1b: inserted portion of mixer assembly 10 that fits into manifold bore 26) comprises: a singular baffle extending from the mount portion and positioned within the mixing chamber (figure 2: the single protruding tooth closest to inlet 60 on the bottom half of bushing 22, hereinafter singular baffle, is operationally connected to the mount portion and positioned within the space formed by mixer bushing 22); a first projection extending from the mount portion and spaced apart from the baffle (figure 2: top half of mixer bushing 22, not including the protruding teeth, is operationally connected to the mount portion and is spaced apart from the singular baffle); and a second projection extending from the mount portion and connected to the baffle (figure 2: bottom half of mixer bushing 22, not including the protruding teeth, is operationally connected to the mount portion and directly connected to the singular baffle), the first and second projections defining between one another an inlet and an outlet (figure 2: top and bottom halves of bushing 22 define inlet 60 and outlet 62), the baffle arranged between the inlet and the outlet (figure 2: the singular baffle is arranged between inlet 60 and outlet 62) to oppose fluid flow between the inlet and the outlet (intended use: the preceding claim language, starting with to oppose fluid flow, is considered intended use).  

Regarding Claim 5, Wright teaches the mixing element (figure 2: mixer assembly 10) as recited in claim 4, wherein the insert portion comprises an annulus arranged on the insert portion and opposite the mount portion (figure 2: the threaded receiving portion that mates with optional fastener 30 is an annulus structure opposite the mount portion).  

Regarding Claim 6, Wright teaches the mixing element (figure 2: mixer assembly 10) as recited in claim 4, wherein the insert portion (figure 1b: inserted portion of mixer assembly 10 that fits into manifold bore 26) further comprises a footer coupling the baffle to the first projection (figure 2: torpedo 
 
Regarding Claim 7, Wright teaches the mixing element (figure 2: mixer assembly 10) as recited in claim 4, wherein the baffle is oriented obliquely relative to at least one of the inlet and the outlet of the mixing element (figure 2: the singular baffle, the single protruding tooth closest to inlet 60 on the bottom half of bushing 22, is part of a helical structure that by definition is oriented obliquely to inlet 60 and outlet 62).  

Regarding Claim 8, Wright teaches the mixing element (figure 2: mixer assembly 10) as recited in claim 1, wherein the insert portion (figure 1b: inserted portion of mixer assembly 10 that fits into manifold bore 26) baffle comprises: a plurality of baffles extending from the mount portion and positioned within the mixing chamber (figure 2: all teeth on the top and bottom halves of mixer bushing 22 read on plurality of baffles and are operationally connected to and therefore extending from top flange of insert 18 [mount portion]); a first projection extending from the mount portion and connected to the at least one of the plurality of baffles (figure 2: top half of bushing 22, not including the protruding teeth, is directly connected to those teeth); and a second projection extending from the mount portion and connected to at least one of the plurality of baffles (figure 2: bottom half of bushing 22, not including the protruding teeth, is directly connected to those teeth).  

Regarding Claim 9, Wright teaches the mixing element (figure 2: mixer assembly 10) as recited in claim 8, wherein each of the plurality of baffles has a flow aperture extending therethrough (figure 2: the teeth of the top and bottom halves of bushing 22 form flow apertures through each layer of teeth), the flow apertures arranged along the tortuous path extending between the inlet and the outlet (figure 

Regarding Claim 10, Wright teaches the mixing element (figure 2: mixer assembly 10) as recited in claim 8, wherein at least one of the plurality of baffles has a corrugated profile (figure 2: the top and bottom set of teeth of bushing 22 have a corrugated shape profile).  

Regarding Claim 11, Wright teaches the mixing element (figure 2: mixer assembly 10) as recited in claim 1, wherein the insert portion of the mixing element is cylindrical in shape (figure 1b: inserted portion of mixer assembly 10 that fits into manifold bore 26 is cylindrical in shape).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (U.S. Patent No. 6,544,028 B2 hereinafter Wright) in view of Hopkins (International Patent Publication No. WO 2017/151433 A1 hereinafter Hopkins).

Regarding Claim 12, Wright teaches a static mixer (figure 1a: entire apparatus), comprising: a manifold body defining a mixing element seat (figures 1b & 2: manifold 12 defines manifold bore 26), a first inlet channel and an outlet channel (figure 2: melt channel 16 and second melt channel 32 read on first inlet channel and outlet channel, respectively); and a mixing element (figure 2: mixer assembly 10) as recited in claim 1, wherein the mount portion of the mixing element is fixed to the exterior of the manifold body (figure 2: top flange of insert 18 is on the exterior of manifold 12), wherein the insert portion of the mixing element is supported within the mixing element seat by the mount portion (figure 1b: inserted portion of mixer assembly 10 that fits into manifold bore 26 is supported within manifold bore 26 by the mount portion), and wherein the mixing chamber of the insert portion element fluidly connects the first inlet channel with the outlet channel (figure 2: space created by mixing bushing 22 fluidly connects channel 16 to channel 32).
Wright is silent on a manifold body defining a second inlet channel wherein the mixing chamber of the insert portion element fluidly connects the second inlet channel with the outlet channel.
Hopkins teaches a manifold body (figure 3: body portions 126 and 128 read together) defining a second inlet channel (figure 3: second material inlet 162) wherein the mixing chamber (figure 5: internal 
Wright and Hopkins are analogous in the field of injection molding technology utilizing static mixer elements housed in manifold bodies. It would have been obvious to one skilled in the art before the effective filing date to modify the singular inlet channel of Wright with the first and second material inlets of Hopkins in order to mix multiple materials simultaneously (Hopkins [0157]’s last sentence).

Regarding Claim 13, Wright teaches a static mixer (figure 1a: entire apparatus) as recited in claim 12, wherein the mount portion (figure 2: top flange of insert 18 is on the exterior of manifold 12) of the mixing element (figure 2: mixer assembly 10) has a fastener pattern (figure 3: pattern that accepts fasteners 30a and 30b) to fix the mixing element to a manifold body of the static mixer, and further comprising a seal member arranged between the mount portion and the insert portion, the seal member extending about the insert portion of the mixing element (figure 2: seal 40 extends all the way around the insert portion).

Regarding Claim 14, Wright teaches a static mixer (figure 1a: entire apparatus) as recited in claim 12, further comprising at least one fastener fixing the mixing element to the manifold body (figure 3: fasteners 30a and 30b fasten mixing assembly 10 to manifold 12).  

Regarding Claim 15, Wright teaches a static mixer (figure 1a: entire apparatus) as recited in claim 12, wherein the insert portion (figure 1b: inserted portion of mixer assembly 10 that fits into manifold bore 26) of the mixing element (figure 2: mixer assembly 10) comprises: a singular baffle extending from the mount portion and positioned within the mixing chamber (figure 2: the single to oppose fluid flow, is considered intended use).

Regarding Claim 16, Wright teaches a static mixer (figure 1a: entire apparatus) as recited in claim 15, wherein the insert portion (figure 1b: inserted portion of mixer assembly 10 that fits into manifold bore 26) comprises an annulus arranged on the insert portion and opposite the mount portion (figure 2: the threaded receiving portion that mates with optional fastener 30 is an annulus structure opposite the mount portion), wherein the insert portion further comprises a footer coupling the baffle to the first projection (figure 2: torpedo 20 reads on footer that operationally couples the singular baffle, the single protruding tooth closest to inlet 60 on the bottom half of bushing 22, to the top half of bushing 22), and wherein the baffle is oriented obliquely relative to at least one of the inlet and the outlet of the mixing element (figure 2: the singular baffle is part of a helical structure that by definition is oriented obliquely to inlet 60 and outlet 62).

Claim 17, Wright teaches the mixing element (figure 2: mixer assembly 10) as recited in claim 12, wherein the insert portion (figure 1b: inserted portion of mixer assembly 10 that fits into manifold bore 26) comprises: a plurality of baffles extending from the mount portion and positioned within the mixing chamber (figure 2: teeth from the top and bottom halves of bushing 22 read on plurality of baffles, they are operationally connected to and therefore extend from the mount portion, and positioned in the space provided for by bushing 22); a first projection extending from the mount portion and connected to the at least one of the plurality of baffles (figure 2: top half of bushing 22, not including the protruding teeth, is directly connected to the teeth); and a second projection extending from the mount portion and connected to at least one of the plurality of baffles (figure 2: bottom half of bushing 22, not including the protruding teeth, is directly connected to the teeth).

Regarding Claim 18, Wright teaches the mixing element (figure 2: mixer assembly 10) as recited in claim 17, wherein each of the plurality of has a flow aperture extending therethrough (figure 2: the teeth of the top and bottom halves of bushing 22 form flow apertures through each layer of teeth), the flow apertures arranged along the tortuous path extending between the inlet and the outlet (figure 2: the teeth of bushing 22 in combination with torpedo 20 form a tortuous path of flow from inlet 60 to outlet 62), and wherein at least one of the plurality of baffles has a corrugated profile (figure 2: the top and bottom set of teeth of bushing 22 have a corrugated shape profile).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774